United States Court of Appeals
                     For the First Circuit

No. 04-2168

          EIMSKIP, THE ICELAND STEAMSHIP COMPANY, LTD;
                       EIMSKIP USA, INC.,

                     Plaintiffs, Appellees,

                               v.

                   ATLANTIC FISH MARKET, INC.,

                      Defendant, Appellant.




                             ERRATA



     The opinion of this court issued on July 27, 2005, is amended
as follows:

     On page 10, second full        paragraph,   line   5,   replace
"Atlantic's" with "Mayflower's".